


Exhibit 10.14

 

 

 

Execution Version

 

SERIES A CONVERTIBLE PREFERRED UNIT

 

PURCHASE AGREEMENT

 

among

 

SOUTHCROSS ENERGY PARTNERS, L.P.

 

and

 

SOUTHCROSS ENERGY LLC

 

dated as of April 12, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Procedures and Interpretation

5

 

 

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

 

 

Section 2.01

Sale and Purchase

6

Section 2.02

Closing

6

Section 2.03

Southcross Closing Deliverables

6

Section 2.04

Purchaser Closing Deliverables

7

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SOUTHCROSS

 

 

 

Section 3.01

Formation and Qualification

8

Section 3.02

Ownership of Subsidiaries

8

Section 3.03

No Other Subsidiaries

8

Section 3.04

Authorization; Enforceability; Valid Issuance

9

Section 3.05

No Preemptive Rights, Registration Rights or Options

9

Section 3.06

Capitalization

10

Section 3.07

No Breach

10

Section 3.08

No Approvals

10

Section 3.09

No Default

10

Section 3.10

Southcross SEC Documents; Southcross Financial Statements

11

Section 3.11

No Material Adverse Change

11

Section 3.12

Title to Real Property

11

Section 3.13

Rights-of-Way

12

Section 3.14

Insurance

12

Section 3.15

Litigation

12

Section 3.16

No Labor Dispute

13

Section 3.17

Tax Returns

13

Section 3.18

Environmental Compliance

13

Section 3.19

Permits

13

Section 3.20

NYSE Listing

14

Section 3.21

Investment Company

14

Section 3.22

Certain Fees

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

Section 4.01

Existence

14

Section 4.02

Authorization; Enforceability

14

Section 4.03

No Breach

15

Section 4.04

Certain Fees

15

Section 4.05

Unregistered Securities

15

Section 4.06

Short Selling

16

Section 4.07

Southcross Information

17

 

ARTICLE V

 

COVENANTS

 

Section 5.01

Transfer of Purchased Units

17

Section 5.02

Further Assurances; NYSE Listing

17

Section 5.03

Use of Proceeds

17

 

ARTICLE VI

 

INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01

Indemnification by Southcross

18

Section 6.02

Indemnification by the Purchaser

18

Section 6.03

Indemnification Procedure

19

Section 6.04

Tax Matters

20

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01

Fees and Expenses

20

Section 7.02

Interpretation

20

Section 7.03

Survival of Provisions

21

Section 7.04

No Waiver; Modifications in Writing

21

Section 7.05

Binding Effect; Assignment

22

Section 7.06

Communications

22

Section 7.07

Removal of Legend

23

Section 7.08

No Third Party Beneficiaries

24

Section 7.09

Entire Agreement

24

Section 7.10

Governing Law; Submission to Jurisdiction

24

Section 7.11

Waiver of Jury Trial

25

Section 7.12

Execution in Counterparts

25

 

 

 

Schedule I

-

Subsidiaries

 

 

ii

--------------------------------------------------------------------------------


 

SERIES A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT

 

This SERIES A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, dated as of
April 12, 2013 (this “Agreement”), is entered into by and between Southcross
Energy Partners, L.P., a Delaware limited partnership (“Southcross”), and
Southcross Energy LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, Southcross desires to sell to the Purchaser, and the Purchaser desires
to purchase from Southcross, (i) $33,516,000 of Series A Preferred Units (as
defined below) at the Initial Closing (as defined below) and (ii) $5,684,000 of
Series A Preferred Units at the Follow-On Closing (as defined below), in each
case in accordance with the provisions of this Agreement; and

 

WHEREAS, Southcross has agreed to provide the Purchaser with certain
registration rights with respect to the Conversion Units (as defined below)
underlying the Series A Preferred Units acquired pursuant to this Agreement
(including Conversion Units underlying any Series A Preferred Units issued to
the Purchaser as payment in-kind distributions pursuant to the terms of the
Series A Preferred Units).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Definitions.  As used in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question.  As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise; provided, however, that the Southcross Entities and the Purchaser
shall not be considered Affiliates for purposes of this Agreement.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement and the Southcross Partnership Agreement.

 

“Board” means the Board of Directors of the General Partner.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of New York or State of Texas
are authorized or required by Law or other governmental action to close.

 

--------------------------------------------------------------------------------


 

“CERCLA” shall have the meaning specified in Section 3.18.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unitholders” means holders of Common Units.

 

“Common Units” means common units representing limited partner interests in
Southcross.

 

“consent” shall have the meaning specified in Section 3.08.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

 

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units in accordance with the Southcross Partnership Agreement.

 

“Delaware LP Act” shall have the meaning specified in Section 3.02.

 

“Environmental Law” means any Law, Environmental Permit, and other legally
enforceable requirements applicable to the Southcross Entities or the operation
of their business in any way relating to the protection of human health and
safety (to the extent such health or safety relate to exposure to Hazardous
Materials), the environment and natural resources (including, without
limitation, any natural resource damages, any generation, manufacture,
processing, use, storage, treatment, disposal, release, threatened release,
discharge, or emission of Hazardous Materials into the environment, and any
exposure to Hazardous Materials), including, without limitation, CERCLA, the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Occupational Safety and Health Act (29 C.F.R. part 24 et seq.), and the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.).

 

“Environmental Permits” means all permits, approvals, identification numbers,
registrations, consents, licenses, exemptions, variances and authorizations
required under or issued pursuant to any applicable Environmental Law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Follow-On Closing” shall have the meaning specified in Section 2.02.

 

“Follow-On Closing Date” shall have the meaning specified in Section 2.02.

 

“Follow-On Purchase Price” means $5,684,000.

 

2

--------------------------------------------------------------------------------


 

“General Partner” means Southcross Energy Partners GP, LLC, a Delaware limited
liability company and the general partner of Southcross.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided, however, that for the Southcross
Financial Statements prepared as of a certain date, GAAP referenced therein
shall be GAAP as of the date of such Southcross Financial Statements.

 

“Governmental Authority” means, with respect to a particular Person, any state,
county, city and political subdivision of the United States in which such Person
or such Person’s Property is located or which exercises valid jurisdiction over
any such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to Southcross means a Governmental Authority
having jurisdiction over Southcross, its Subsidiaries or any of their respective
Properties.

 

“governmental permits” shall have the meaning specified in Section 3.19.

 

“Hazardous Material” shall have the meaning specified in Section 3.18.

 

“Indemnified Party” shall have the meaning specified in Section 6.03(b).

 

“Indemnifying Party” shall have the meaning specified in Section 6.03(b).

 

“Initial Closing” shall have the meaning specified in Section 2.02.

 

“Initial Closing Date” shall have the meaning specified in Section 2.02.

 

“Initial Purchase Price” means $33,516,000.

 

“Law” means any applicable federal, state, tribal or local order, writ,
injunction, judgment, settlement, award, decree, statute, law (including common
law), rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.  For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“NYSE” means the New York Stock Exchange.

 

3

--------------------------------------------------------------------------------


 

“Operating Agreements” means, collectively, the Southcross Entity Operating
Agreements, the Southcross Partnership Agreement and the Certificate of Limited
Partnership of Southcross, each as amended to date.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.

 

“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible (including
intellectual property rights).

 

“Purchase Price” means, collectively, the Initial Purchase Price and the
Follow-On Purchase Price.

 

“Purchased Units” shall have the meaning specified in Section 2.01(b).

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Initial Closing Date, between Southcross and the Purchaser.

 

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, members, employees, agents, counsel, accountants,
investment bankers, and other representatives of such Person.

 

“rights-of-way” shall have the meaning specified in Section 3.13.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Series A Preferred Units” means Southcross’ Series A Convertible Preferred
Units.

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

“Simmons” means Simmons & Company International.

 

“Southcross” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Southcross Credit Agreement” shall have the meaning specified in Section 3.02.

 

“Southcross Credit Agreement First Amendment” means the First Amendment, dated
as of March 27, 2013, to the Southcross Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

“Southcross Credit Agreement Second Amendment” means the Limited Waiver and
Second Amendment, dated as of April 12, 2013, to the Southcross Credit
Agreement.

 

“Southcross Entities” means, collectively, the entities listed on Schedule I to
this Agreement.

 

“Southcross Entity Operating Agreements” means the certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement, limited
partnership agreement or other organizational documents, as applicable, of the
Southcross Entities (excluding Southcross).

 

“Southcross Financial Statements” shall have the meaning specified in
Section 3.10.

 

“Southcross Material Adverse Effect” means any material adverse change (a) on
the condition, financial or otherwise, earnings, business or properties of the
Southcross Entities, taken as a whole, whether or not arising from transactions
in the ordinary course of business; or (b) that could reasonably be expected to
have a material adverse effect on the performance of this Agreement or any other
Basic Document or the consummation of any of the transactions contemplated
hereby or thereby.

 

“Southcross Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Southcross, dated as of April 12, 2013, as
may be amended through the date hereof.

 

“Southcross Related Parties” shall have the meaning specified in Section 6.02.

 

“Southcross SEC Documents” shall have the meaning specified in Section 3.10.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which: 
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

 

“Third Party Claim” shall have the meaning specified in Section 6.03(b).

 

“Transfer” shall have the meaning specified in Section 5.01.

 

“Unitholders” means holders of limited partner interests in Southcross.

 

Section 1.02                             Accounting Procedures and
Interpretation.  Unless otherwise specified in this Agreement, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters under this Agreement shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Purchaser under

 

5

--------------------------------------------------------------------------------


 

this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
financial statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                             Sale and Purchase.

 

(a)                                 Pursuant to the terms of this Agreement, at
the Initial Closing: (i) Southcross hereby agrees to issue and sell to the
Purchaser, and the Purchaser hereby agrees to purchase from Southcross,
1,466,325 Series A Preferred Units (the “Initial Purchased Units”) on the
Initial Closing Date and (ii) as consideration for the issuance and sale of the
Initial Purchased Units to the Purchaser, the Purchaser hereby agrees to pay
Southcross the Initial Purchase Price.

 

(b)                                 Pursuant to the terms of this Agreement, at
the Follow-On Closing: (i) Southcross hereby agrees to issue and sell to the
Purchaser, and the Purchaser hereby agrees to purchase from Southcross, 248,675
Series A Preferred Units (the “Follow-On Purchased Units” and, together with the
Initial Purchased Units, the “Purchased Units”) on the Follow-On Closing Date
and (ii) as consideration for the issuance and sale of the Follow-On Purchased
Units to the Purchaser, the Purchaser hereby agrees to pay Southcross the
Follow-On Purchase Price.

 

Section 2.02                             Closing.  Pursuant to the terms of this
Agreement, the consummation of the purchase and sale of (i) the Initial
Purchased Units (the “Initial Closing”) is taking place concurrently with the
execution and delivery of this Agreement and (ii) the Follow-On Purchased Units
(the “Follow-On Closing”) will take place on or before June 30, 2013 (the
“Follow-On Closing Date”).  The Initial Closing and the Follow-On Closing shall
take place at the offices of Gardere Wynne Sewell LLP, Thanksgiving Tower,
Suite 3000, 1601 Elm Street, Dallas, Texas 75201.  The parties agree that each
of the Initial Closing and the Follow-On Closing may occur via delivery of
facsimiles or photocopies of the Basic Documents and the closing deliverables
contemplated hereby and thereby. Unless otherwise provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
parties at each of the Initial Closing and the Follow-On Closing will be deemed
to have been taken and executed simultaneously, and no proceedings will be
deemed to have been taken nor documents executed or delivered until all have
been taken. The date on which the Initial Closing occurs and the transactions
contemplated by this Agreement become effective is referred to as the “First
Closing Date.”

 

Section 2.03                             Southcross Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at the Initial
Closing and the Follow-On Closing, Southcross is delivering (or causing to be
delivered) the following:

 

(a)                                 a certificate or certificates (bearing the
legend set forth in Section 4.05(e) of this Agreement) representing the Initial
Purchased Units and the Follow-On Purchased

 

6

--------------------------------------------------------------------------------


 

Units, as the case may be, and meeting the requirements of the Southcross
Partnership Agreement, registered in such name(s) as the Purchaser has
designated (which shall be limited to Purchaser and its Affiliates);

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of the General Partner, dated as of the Initial Closing Date or the
Follow-On Closing Date, as the case may be, certifying as to and attaching:
(i) the Certificate of Limited Partnership of Southcross, as filed with the
Delaware Secretary of State, (ii) the Southcross Partnership Agreement,
(iii) the resolutions of the Board authorizing the Basic Documents and the
transactions contemplated thereby, including the issuance of the Purchased
Units, and (iv) the incumbency of the officers executing the Basic Documents;

 

(c)                                  a certificate from the Delaware Secretary
of State evidencing that Southcross is in good standing and dated as of a recent
date;

 

(d)                                 certificates of the Secretary of State (or
corresponding state official) of each of the jurisdictions listed on Schedule I
to this Agreement, dated as of a recent date, evidencing the qualification and
good standing of Southcross as a foreign limited partnership;

 

(e)                                  a cross-receipt executed by Southcross and
delivered to the Purchaser certifying that it has received the Initial Purchase
Price or the Follow-On Purchase Price, as the case may be;

 

(f)                                   the Registration Rights Agreement with
respect to the Purchased Units, which shall have been duly executed by
Southcross and delivered on the Initial Closing Date;

 

(g)                                  the Southcross Partnership Agreement, which
shall be delivered on the Initial Closing Date as duly adopted and in full force
and effect;

 

(h)                                 the Southcross Credit Agreement Second
Amendment, which shall have been duly executed by Southcross and delivered on
the Initial Closing Date; and

 

(i)                                     all other documents, instruments and
writings required to be delivered by Southcross at the Initial Closing or the
Follow-On Closing under the Basic Documents.

 

Section 2.04                             Purchaser Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at the Initial
Closing and the Follow-On Closing, Purchaser is delivering (or causing to be
delivered) the following:

 

(a)                                 the Initial Purchase Price or the Follow-On
Purchase Price, as the case may be, in immediately available funds;

 

(b)                                 the Registration Rights Agreement with
respect to the Purchased Units, which shall have been duly executed by the
Purchaser and delivered on the Initial Closing Date;

 

7

--------------------------------------------------------------------------------

 

(c)                                  a cross-receipt executed by the Purchaser
and delivered to Southcross certifying that it has received the Initial
Purchased Units or the Follow-On Purchased Units, as the case may be; and

 

(d)                                 all other documents, instruments and
writings required to be delivered by the Purchaser at the Initial Closing or the
Follow-On Closing, as the case may be, under the Basic Documents.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SOUTHCROSS

 

Southcross represents and warrants to the Purchaser, on and as of the date of
this Agreement and as of the Follow-On Closing Date, as follows:

 

Section 3.01                             Formation and Qualification.  Each of
the Southcross Entities has been duly formed and is validly existing as a
limited partnership or limited liability company, as applicable, in good
standing under the laws of the jurisdiction in which it is organized or formed,
as applicable, with full limited partnership or limited liability company, as
applicable, power and authority to enter into and perform its obligations under
the Basic Documents to which it is a party, to own or lease, as the case may be,
and to operate its Properties currently owned or leased and to conduct its
business as currently conducted, in each case in all material respects as
described in the Southcross SEC Documents. Each of the Southcross Entities is
duly qualified to do business as a foreign limited partnership or limited
liability company, as applicable, and is in good standing under the laws of each
jurisdiction that requires such qualification, except where the failure so to
register or qualify would not, individually or in the aggregate, be reasonably
likely to have a Southcross Material Adverse Effect.

 

Section 3.02                             Ownership of Subsidiaries.  Southcross
owns, directly or indirectly, 100% of the limited liability company interests,
general partner interests or limited partnership interests, as applicable, in
the Southcross Entities (other than the General Partner and Southcross); such
equity interests have been duly authorized and validly issued in accordance with
the Operating Agreements of each Subsidiary and are fully paid (to the extent
required under such Operating Agreements) and nonassessable (except as such
nonassessability may be affected by Sections 18-303, 18-607 and 18-804 of the
Delaware Limited Liability Company Act, Section 153.210 of the Texas Business
Organizations Code and Sections 17-303, 17-607 and 17-804 of the Delaware
Revised Uniform Limited Partnership Act (the “Delaware LP Act”); and Southcross
owns such equity interests free and clear of all Liens, except for those liens
securing obligations under the Second Amended and Restated Credit Agreement,
dated as of November 7, 2012, by and among the Partnership, as borrower, Wells
Fargo Bank, N.A., as Administrative Agent, and the lenders named therein, as
amended by the Southcross Credit Agreement First Amendment and the Southcross
Credit Agreement Second Amendment (the “Southcross Credit Agreement”).

 

Section 3.03                             No Other Subsidiaries.  Other than its
ownership interests in the other Southcross Entities, Southcross does not own,
directly or indirectly, any equity or long-term debt

 

8

--------------------------------------------------------------------------------


 

securities of any other Person that, individually or in the aggregate, would be
deemed to be a “significant subsidiary” as such term is defined in Rule 405 of
the Securities Act.

 

Section 3.04                             Authorization; Enforceability; Valid
Issuance.

 

(a)                                 Southcross has all requisite power and
authority to issue and sell the Purchased Units, in accordance with and upon the
terms and conditions set forth in the Basic Documents, and no further consent or
authorization is required.

 

(b)                                 The Basic Documents to which Southcross is a
party have been duly authorized and validly executed and delivered by Southcross
and, assuming due authorization, execution and delivery by the Purchaser or its
Affiliates, as applicable (if either the Purchaser or its Affiliates is a party
thereto), constitute, valid and binding obligations of Southcross; provided,
that the enforceability thereof may be limited by (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing.

 

(c)                                  The Purchased Units and the limited partner
interests represented thereby have been duly authorized in accordance with the
Southcross Partnership Agreement and, when issued and delivered against payment
therefor in accordance with this Agreement, will be validly issued, fully paid
(to the extent required under the Southcross Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804  of the Delaware LP Act) and
will be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Southcross Partnership Agreement or this
Agreement and under applicable state and federal securities laws, (ii) such
Liens as are created by the Purchaser and (iii) such Liens as arise under the
Southcross Partnership Agreement or the Delaware LP Act.

 

(d)                                 Upon issuance in accordance with this
Agreement and the Southcross Partnership Agreement, the Conversion Units will be
duly authorized, validly issued, fully paid (to the extent required by the
Southcross Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act) and will be free of any and all Liens
and restrictions on transfer, other than (i) restrictions on transfer under the
Southcross Partnership Agreement or this Agreement and under applicable state
and federal securities laws, (ii) such Liens as are created by the Purchaser and
(iii) such Liens as arise under the Southcross Partnership Agreement or the
Delaware LP Act.

 

Section 3.05                             No Preemptive Rights, Registration
Rights or Options.  Except as described in the Southcross SEC Documents or as
set forth in the Southcross Partnership Agreement, the Limited Liability Company
Agreement of the General Partner, dated as of November 7, 2012, or the Limited
Liability Company Agreement of Southcross Delta Pipeline LLC, dated as of
January 29, 2009, there are no (i) preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any equity interests in any of the Southcross Entities or (ii) outstanding
options or warrants to purchase any securities of any

 

9

--------------------------------------------------------------------------------


 

of the Southcross Entities. Except as contemplated by the Basic Documents, the
issuance and sale of the Purchased Units as contemplated by this Agreement does
not give rise to any rights for or relating to the registration of any Common
Units or other securities of Southcross other than as have been waived or deemed
waived.

 

Section 3.06                             Capitalization. As of the date of this
Agreement, immediately prior to the issuance and sale of the Initial Purchased
Units, the issued and outstanding partnership interests of Southcross consist of
12,213,713 Common Units, 12,213,713 Subordinated Units (as defined in the
Southcross Partnership Agreement), the General Partner’s 2.0% general partner
interest in Southcross and the Incentive Distribution Rights (as defined in the
Southcross Partnership Agreement). All outstanding Common Units and Subordinated
Units and the limited partner interests represented thereby have been duly
authorized and validly issued in accordance with the Southcross Partnership
Agreement and are fully paid (to the extent required under the Southcross
Partnership Agreement) and non-assessable (except as such non-assessability may
be affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

 

Section 3.07                             No Breach.  None of (i) the issuance or
sale of the Purchased Units or (ii) the execution, delivery and performance of
the Basic Documents or the consummation of the transactions contemplated hereby
or thereby, (A) conflicts or will conflict with or constitutes or will
constitute a violation of the Operating Agreements, (B) conflicts or will
conflict with or constitutes or will constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any Contract to which any of the Southcross
Entities is a party or by which any of them or any of their respective
Properties may be bound (other than conflicts, breaches, violations or defaults
that have been waived or cured), (C) violates or will violate any Law of any
Governmental Authority directed to any of the Southcross Entities or any of
their respective Properties in a proceeding to which any of them or their
respective Property is a party or (D) results or will result in the creation or
imposition of any Lien upon any Property of any of the Southcross Entities
(other than Liens arising under the Southcross Credit Agreement), which
conflicts, breaches, violations, defaults or Liens, in the case of clauses (B),
(C) or (D), would reasonably be expected to have a Southcross Material Adverse
Effect.

 

Section 3.08                             No Approvals. No permit, consent,
approval, authorization, order, registration, filing or qualification
(“consent”) of or with any Governmental Authority having jurisdiction over any
of the Southcross Entities or any of their respective Properties or assets is
required in connection with (i) the issuance or sale by Southcross of the
Purchased Units, (ii) the execution, delivery and performance of each of the
Basic Documents to which it is a party, or (iii) the consummation by Southcross
of the transactions contemplated by the Basic Documents except, in the case of
clauses (i) through (iii), (A) consents required under applicable state
securities or blue sky laws, (B) for such consents that have been obtained or
made, and (C) for such consents that, if not obtained, would not reasonably be
expected to have, individually or in the aggregate, a Southcross Material
Adverse Effect.

 

Section 3.09                             No Default.  None of the Southcross
Entities (i) is in violation of its applicable Operating Agreement, (ii) is in
default (and no event has occurred which, with notice or lapse of time or both,
would constitute such a default) in the due performance or observance of any
term, covenant or condition contained in any Contract to which it is a party or
by which it

 

10

--------------------------------------------------------------------------------


 

is bound or to which any of its Properties is subject or (iii) is in violation
of any Law of any Governmental Authority, which default or violation in the case
of clause (ii) or (iii), could reasonably be expected to have, individually or
in the aggregate, a Southcross Material Adverse Effect.

 

Section 3.10                             Southcross SEC Documents; Southcross
Financial Statements.  Southcross has filed or furnished with the Commission all
reports, schedules, forms, statements and other documents (including exhibits
and other information incorporated therein) required to be filed or furnished by
it under the Exchange Act or the Securities Act since November 7, 2012 (all such
documents, collectively, the “Southcross SEC Documents”).  The Southcross SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “Southcross Financial Statements”),
at the time filed or furnished (except to the extent corrected by a subsequently
filed or furnished Southcross SEC Document filed or furnished prior to the date
hereof) (i) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein (in the light of the circumstances under which they
were made in the case of any prospectus) not misleading, (ii) complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as applicable, (iii) complied as to form in all material
respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iv) in the case
of the Southcross Financial Statements, were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (v) in the case of the Southcross
Financial Statements, fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the financial condition, results of operations and cash flows of
Southcross and its Subsidiaries as of the dates and for the periods indicated. 
Deloitte & Touche LLP is an independent registered public accounting firm with
respect to Southcross and has not resigned or been dismissed as independent
registered public accountants of Southcross as a result of or in connection with
any disagreement with Southcross on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures.

 

Section 3.11                             No Material Adverse Change.  Except as
expressly set forth in or contemplated by the Southcross SEC Documents furnished
or filed with the Commission after January 1, 2013 and prior to the date hereof,
since December 31, 2012, and except as contemplated by the Basic Documents,
there has not been (i) any material adverse change in the condition, financial
or otherwise, earnings, business or properties of the Southcross Entities, taken
as a whole, whether or not arising from transactions in the ordinary course of
business, (ii) any transaction that is material to the Southcross Entities taken
as a whole, or (iii) any dividend or distribution of any kind declared, paid or
made by Southcross on any class of its partnership interests.

 

Section 3.12                             Title to Real Property.  Each of the
Southcross Entities has indefeasible title to all real property (excluding
easements or rights-of-way) and good title to all personal property described in
the Southcross SEC Documents as being owned by each of them, which real and
personal property shall be free and clear of all Liens, except (i) as described,
and subject to the limitations contained, in the Southcross SEC Documents,
(ii) that arise under or are

 

11

--------------------------------------------------------------------------------


 

expressly permitted by the Southcross Credit Agreement or (iii) as do not
materially interfere with the use of such Properties individually or in the
aggregate as they have been used in the past and are proposed to be used in the
future as described in the Southcross SEC Documents. All the real and personal
property described in the Southcross SEC Documents, if any, as being held under
lease by any of the Southcross Entities is held thereby under valid, subsisting
and enforceable leases and with such exceptions as do not materially interfere
with the use of such properties in the manner in which such properties are used
in the business of any of the Southcross Entities as described in the Southcross
SEC Documents.

 

Section 3.13                             Rights-of-Way.  Each of the Southcross
Entities has such consents, easements, rights-of-way, permits or licenses from
each Person (collectively, “rights-of-way”) as are necessary to conduct its
respective business in the manner described, and subject to the limitations
contained, in the Southcross SEC Documents, if any, except for
(i) qualifications, reservations and encumbrances that would not have a
Southcross Material Adverse Effect and (ii) such rights-of-way that, if not
obtained, would not have, individually or in the aggregate, a Southcross
Material Adverse Effect; other than as set forth, and subject to the limitations
contained, in the Southcross SEC Documents, each of the Southcross Entities has
fulfilled and performed, in all material respects, its respective obligations
with respect to such rights-of-way and no event has occurred that allows, or
after notice or lapse of time would allow, revocation or termination thereof or
would result in any impairment of the rights of the holder of any such
rights-of-way, except for such revocations, terminations and impairments that
individually or in the aggregate, would not have a Southcross Material Adverse
Effect; and, except as described in the Southcross SEC Documents, if any, none
of such rights-of-way contains any restriction that is materially burdensome to
the Southcross Entities, individually or in the aggregate.

 

Section 3.14                             Insurance.  The Southcross Entities
carry, or are entitled to the benefits of, insurance relating to the business of
the Southcross Entities, with reputable insurers, in such amounts and covering
such risks as is commercially reasonable, and all such insurance is in full
force and effect; the Southcross Entities are in compliance with the terms of
such policies and instruments in all material respects; and there are no claims
by any of the Southcross Entities under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; none of the Southcross Entities has been refused
any insurance coverage sought or applied for. Neither the General Partner nor
Southcross has received notice from such insurers that Southcross will not be
able to (i) renew its existing insurance coverage relating to the business of
the Southcross Entities as and when such policies expire or (ii) obtain
comparable coverage relating to the business of the Southcross Entities as may
be necessary or appropriate to conduct such business as now conducted and at a
cost that would not be reasonably expected to have a Southcross Material Adverse
Effect.

 

Section 3.15                             Litigation.  There are no legal or
governmental proceedings pending or, to the knowledge of Southcross, threatened,
against any of the Southcross Entities, or to which any of the Southcross
Entities is a party, or to which any of their respective Properties is subject,
that (i) would individually or in the aggregate have a Southcross Material
Adverse Effect or (ii) are required to be described in the Southcross SEC
Documents that are not described as required by the Exchange Act.

 

12

--------------------------------------------------------------------------------


 

Section 3.16                             No Labor Dispute.  No labor problem or
dispute with the employees of any of the Southcross Entities exists or is
threatened or imminent, and Southcross is not aware of any existing or imminent
labor disturbance by the employees of any of the Southcross Entities’ principal
suppliers, contractors or customers, that could have a Southcross Material
Adverse Effect, except as set forth in or contemplated in the Southcross SEC
Documents.

 

Section 3.17                             Tax Returns.  Each of the Southcross
Entities has filed (or has obtained extensions with respect to) all material
federal, state and local income and franchise tax returns required to be filed
through the date of this Agreement, which returns are complete and correct in
all material respects, and has timely paid all taxes shown to be due pursuant to
such returns. No tax deficiency has been determined adversely to any of the
Southcross Entities, and Southcross is not aware of any tax deficiency or
related assessment, fine or penalty that, individually or in the aggregate,
would reasonably be expected to have a Southcross Material Adverse Effect,
except those that are being contested in good faith and for which adequate
reserves have been established in accordance with GAAP.

 

Section 3.18                             Environmental Compliance.  Each of the
Southcross Entities (i) is in compliance with any and all Environmental Laws,
(ii) has received and is in compliance with all Environmental Permits required
of them under applicable Environmental Laws to conduct their respective
businesses as they are currently being conducted, (iii) has not received written
or oral notice of any actual or potential liability under any Environmental Law,
and (iv) is not a party to or affected by any pending or, to the knowledge of
Southcross, threatened action, suit or proceeding relating to any alleged
violation of any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Material, except
where such noncompliance or deviation from that described in (i)-(iv) above
would not, individually or in the aggregate, reasonably be expected to have a
Southcross Material Adverse Effect. The term “Hazardous Material” means (A) any
“hazardous substance” as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), (B) any
“hazardous waste” as defined in the Resource Conservation and Recovery Act, as
amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance regulated under any applicable
Environmental Law. None of the Southcross Entities has received written notice
that they are currently named as a “potentially responsible party” under CERCLA.

 

Section 3.19                             Permits.  Each of the Southcross
Entities has such permits, consents, licenses, franchises, certificates and
authorizations of Governmental Authorities (“governmental permits”) as are
necessary to own or lease its Properties and to conduct its business in the
manner described in the Southcross SEC Documents, subject to such qualifications
set forth in the Southcross SEC Documents and except for such governmental
permits that, if not obtained, would not reasonably be expected to have,
individually or in the aggregate, a Southcross Material Adverse Effect; each of
the Southcross Entities has all such governmental permits, except where the
failure so to comply would not reasonably be expected to result in, individually
or in the aggregate, a Southcross Material Adverse Effect; and no event has
occurred that would prevent the governmental permits from being renewed or
reissued or which allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any impairment of the rights of
the holder of any such governmental permit, except for such non-

 

13

--------------------------------------------------------------------------------


 

renewals, non-issuances, revocations, terminations and impairments that would
not reasonably be expected to have, individually or in the aggregate, a
Southcross Material Adverse Effect.

 

Section 3.20                             NYSE Listing.  The Common Units are
listed on the NYSE, and Southcross has not received any notice of delisting. 
The issuance and sale of the Purchased Units and the issuance of Conversion
Units does not contravene the NYSE’s rules and regulations.

 

Section 3.21                             Investment Company.  None of the
Southcross Entities is nor, after giving effect to the issuance and sale of the
Purchased Units and the application of the proceeds thereof, will be an
“investment company” or a company “controlled by” an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

Section 3.22                             Certain Fees.  Except for (i) the fees
contemplated by Section 7.01 of this Agreement to be paid by Southcross to the
Purchaser or its designee and (ii) fees to be paid by Southcross to Simmons for
a fairness opinion in connection with this Agreement and the transactions
contemplated hereby, no fees or commissions are or will be payable by Southcross
to brokers, finders or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.  Southcross agrees that it will indemnify and hold harmless the
Purchaser from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement or other similar fees or commissions incurred by
Southcross or alleged to have been incurred by Southcross in connection with the
sale of the Purchased Units or the consummation of the transactions contemplated
by the Basic Documents.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to Southcross with respect to
itself, on and as of the date of this Agreement and the Follow-On Closing Date,
as follows:

 

Section 4.01                             Existence.  The Purchaser is duly
organized and validly existing and in good standing under the laws of its state
of formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted.

 

Section 4.02                             Authorization; Enforceability.

 

(a)                                 The Purchaser has all necessary legal power
and authority to purchase the Purchased Units, in accordance with and upon the
terms and conditions set forth in the Basic Documents, and no further consent or
authorization of the Purchaser is required.

 

(b)                                 The Basic Documents to which the Purchaser
is a party have been duly authorized and validly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery by Southcross,
constitute valid and binding obligations of the Purchaser; provided, that the
enforceability thereof may be limited by (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a

 

14

--------------------------------------------------------------------------------


 

proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.

 

Section 4.03                             No Breach.  The execution, delivery and
performance of the Basic Documents by the Purchaser and the consummation by the
Purchaser of the transactions contemplated thereby will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which the Purchaser is a
party or by which the Purchaser is bound or to which any of the property or
assets of the Purchaser is subject, (ii) conflict with or result in any
violation of the provisions of the organizational documents of the Purchaser, or
(iii) violate any statute, order, rule or regulation of any court or
Governmental Authority, except in the case of clauses (i) and (iii), for such
conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by the Basic Documents.

 

Section 4.04                             Certain Fees.  No fees or commissions
are or will be payable by the Purchaser to brokers, finders or investment
bankers with respect to the purchase of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.  The Purchaser
agrees that it will indemnify and hold harmless Southcross from and against any
and all claims, demands or liabilities for broker’s, finder’s, placement or
other similar fees or commissions incurred by the Purchaser or alleged to have
been incurred by the Purchaser in connection with the purchase of the Purchased
Units or the consummation of the transactions contemplated by the Basic
Documents.

 

Section 4.05                             Unregistered Securities.

 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser.  The Purchaser is an “accredited investor” within the meaning of
Rule 501 under the Securities Act and is able to bear the risk of its investment
in the Purchased Units and the Conversion Units.  The Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Units and the
Conversion Units.

 

(b)                                 Information.  The Purchaser or its
Representatives have been furnished with materials relating to the business,
finances and operations of Southcross and relating to the offer and sale of the
Purchased Units and Conversion Units that have been requested by the Purchaser. 
The Purchaser or its Representatives has been afforded the opportunity to ask
questions of Southcross or its Representatives.  Neither such inquiries nor any
other due diligence investigations conducted at any time by the Purchaser or its
Representatives shall modify, amend or affect the Purchaser’s right (i) to rely
on Southcross’ representations and warranties contained in Article III or
(ii) to indemnification or any other remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in this Agreement.  The Purchaser understands and
acknowledges that its purchase of the Purchased Units involves a high degree of
risk and uncertainty.  The Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its investment in the Purchased Units.

 

(c)                                  Cooperation.  The Purchaser shall cooperate
reasonably with Southcross to provide any information necessary for any
applicable securities filings.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Purchaser Representation.  The Purchaser is
purchasing the Purchased Units for its own account and not with a view to
distribution in violation of any securities laws.  The Purchaser understands and
acknowledges that there is no public trading market for the Purchased Units and
that none is expected to develop.  The Purchaser has been advised and
understands and acknowledges that neither the Purchased Units nor the Conversion
Units have been registered under the Securities Act or under the “blue sky” laws
of any jurisdiction and may be resold only if registered pursuant to the
provisions of the Securities Act (or if eligible, pursuant to the provisions of
Rule 144 promulgated under the Securities Act or pursuant to another available
exemption from the registration requirements of the Securities Act).  The
Purchaser has been advised of and is aware of the provisions of Rule 144
promulgated under the Securities Act.

 

(e)                                  Legends.  The Purchaser understands and
acknowledges that, until such time as the Purchased Units and the Conversion
Units have been registered pursuant to the provisions of the Securities Act, or
the Purchased Units and the Conversion Units are eligible for resale pursuant to
Rule 144 promulgated under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Purchased Units and Conversion Units will bear the following restrictive
legend:  “NEITHER THE OFFER NOR SALE OF THESE SECURITIES HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION
EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE
PARTNERSHIP HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS
SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE SECOND AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS OF APRIL 12,
2013, A COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL
EXECUTIVE OFFICES.”

 

(f)                                   Reliance Upon the Purchaser’s
Representations and Warranties.  The Purchaser understands and acknowledges that
the Purchased Units are being offered and sold in reliance on a transactional
exemption from the registration requirements of federal and state securities
laws, and that Southcross is relying in part upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in (i) concluding that the issuance
and sale of the Purchased Units is a “private offering” and, as such, is exempt
from the registration requirements of the Securities Act, and (ii) determining
the applicability of such exemptions and the suitability of the Purchaser to
purchase the Purchased Units.

 

Section 4.06                             Short Selling.  The Purchaser
represents and warrants that it (i) has not entered into any Short Sales of the
Common Units owned by it between the time it first began discussions with
Southcross about the transactions contemplated by this Agreement and the date
hereof and (ii) will not enter into any Short Sales of the Common Units owned by
it from the date hereof and such time as the Shelf Registration Statement (as
defined in the Registration Rights Agreement) is declared or deemed effective by
the Commission.

 

16

--------------------------------------------------------------------------------


 

Section 4.07                             Southcross Information.  The Purchaser
acknowledges and agrees that Southcross has provided or made available to the
Purchaser (through EDGAR, Southcross’ website or otherwise) all Southcross SEC
Documents, as well as all press releases issued by Southcross through the date
of this Agreement that are included in a filing by Southcross on Form 8-K or
clearly posted on Southcross’ website.

 

ARTICLE V

 

COVENANTS

 

Section 5.01                             Transfer of Purchased Units. The
Purchaser shall have the right to transfer the Purchased Units, in whole or in
part, to an Affiliate or a third party at any time after the date of this
Agreement (any such transaction, a “Transfer”); provided, however, that any such
transferee (i) agrees to be bound by all of the terms and conditions of this
Agreement, including this Section 5.01, (ii) expressly assumes a proportionate
share (based on the number of Series A Preferred Units being Transferred
relative to the total number of Purchased Units) of the Purchaser’s obligations
in respect of indemnification pursuant to Section 6.02 of this Agreement, and
(iii) the Purchaser acknowledges and agrees that it shall remain the primary
obligor under this Agreement, and as such, the Purchaser further acknowledges
and agrees that any claims for indemnity pursuant to Section 6.02 of this
Agreement shall be satisfied first by the Purchaser, and if the Purchaser does
not have sufficient assets to satisfy claims for indemnity pursuant to
Section 6.02 of this Agreement, then the transferee shall be liable to
Southcross for up to the balance due on any such claims pursuant to Section 6.02
of this Agreement (based on the number of Series A Preferred Units Transferred
relative to the total number of Purchased Units).

 

Section 5.02                             Further Assurances; NYSE Listing.  From
time to time after the date hereof, without further consideration, Southcross
and the Purchaser shall use their commercially reasonable efforts to take, or
cause to be taken, all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and the other Basic Documents. 
Without limiting the foregoing, Southcross shall (i) file with the NYSE the
proper form or other notification and required supporting documentation, and
provide to the NYSE any other requested information, related to the Conversion
Units and (ii) ensure that the issuance of the Series A Preferred Units and
Conversion Units is in compliance with applicable NYSE rules and regulations.

 

Section 5.03                             Use of Proceeds.  Promptly after the
Initial Closing and the Follow-On Closing, Southcross shall repay borrowings
outstanding under the Southcross Credit Agreement in an amount equal to the
Initial Purchase Price or the Follow-On Purchase Price, as the case may be, less
the expenses contemplated by Section 7.01 and any other reasonable out-of-pocket
expenses incurred by Southcross in connection with the transactions contemplated
by this Agreement, including the preparation and execution of the Basic
Documents and the fees to be paid by Southcross to Simmons for a fairness
opinion in connection with this Agreement and the transactions contemplated
hereby.

 

17

--------------------------------------------------------------------------------

 

ARTICLE VI

 

INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01          Indemnification by Southcross.  Southcross agrees to
indemnify the Purchaser, its Affiliates and their officers, directors, members,
managers, employees and agents (collectively, “Purchaser Related Parties”) from,
and hold each of them harmless against, any and all losses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay or
reimburse each of them for all reasonable costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third Party Claim, as a result of, arising out of, or
in any way related to (i) the failure of any of the representations or
warranties made by Southcross contained herein to be true and correct in all
material respects as of the date hereof (except with respect to any provisions
including the word “material” or words of similar import, with respect to which
such representations and warranties must have been true and correct) or (ii) the
breach of any of the covenants of Southcross contained herein; provided, that in
the case of the immediately preceding clause (i), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty; provided, however, that for
purposes of determining when an indemnification claim has been made, the date
upon which a Purchaser Related Party shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to Southcross
shall constitute the date upon which such claim has been made; provided,
further, that the liability of Southcross shall not be greater in amount than
the Purchase Price.

 

Section 6.02          Indemnification by the Purchaser.  The Purchaser agrees to
indemnify Southcross, its Affiliates and their officers, directors, members,
managers, employees and agents (collectively, “Southcross Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them), whether or not involving a Third Party Claim, as a result of, arising out
of, or in any way related to (i) the failure of any of the representations or
warranties made by the Purchaser contained herein to be true and correct in all
material respects as of the date hereof or (ii) the breach of any of the
covenants of the Purchaser contained herein; provided, that in the case of the
immediately preceding clause (i), such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty; provided, however, that for purposes of determining
when an indemnification claim has been made, the date upon which a Southcross
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Purchaser shall constitute the date upon
which such claim has been made; provided, further, that the liability of the
Purchaser (and its Affiliates, if the

 

18

--------------------------------------------------------------------------------


 

Purchaser Transfers a portion or all of the Purchased Units to an Affiliate as
permitted by Section 5.02) shall not be greater in amount than the Purchase
Price.

 

Section 6.03          Indemnification Procedure.

 

(a)           A claim for indemnification for any matter not involving a Third
Party Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification that it may
claim in accordance with this Article VI, except as otherwise provided in
Sections 6.01 and 6.02.

 

(b)           Promptly after any Southcross Related Party or Purchaser Related
Party (hereinafter, the “Indemnified Party”) has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement (each, a “Third Party Claim”),
the Indemnified Party shall give the indemnitor hereunder (the “Indemnifying
Party”) written notice of such Third Party Claim but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure.  Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known.  The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith.  If the Indemnifying Party
undertakes to defend or settle such Third Party Claim, it shall promptly, and in
no event later than five (5) days, notify the Indemnified Party of its intention
to do so, and the Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in all commercially reasonable respects in the defense thereof
and/or the settlement thereof.  Such cooperation shall include, but shall not be
limited to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control.  Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party.  After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a Third Party
Claim, failed (y) to assume the defense or settlement of such Third Party Claim
and employ counsel and (z) notify the Indemnified Party of such assumption, or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such
settlement or legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the

 

19

--------------------------------------------------------------------------------


 

Indemnifying Party as incurred.  Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrongdoing by, the Indemnified Party.

 

Section 6.04          Tax Matters.  All indemnification payments under this
Article VI shall be adjustments to the Purchase Price, except as otherwise
required by applicable Law.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01          Fees and Expenses.  Southcross shall pay out of the
proceeds received from the consummation of the transactions contemplated by this
Agreement the reasonable out-of-pocket fees and expenses incurred by the
Purchaser in connection the transactions contemplated by the Basic Documents,
including without limitation, legal, accounting, advisory and other reasonable
out-of-pocket fees and expenses; provided, that the expenses of the Purchaser
paid out of such proceeds shall not exceed $50,000 in the aggregate.

 

Section 7.02          Interpretation.  Article, Section and Schedule references
in this Agreement are references to the corresponding Article, Section and
Schedule to this Agreement, unless otherwise specified.  All Schedules to this
Agreement are hereby incorporated and made a part hereof as if set forth in full
herein and are an integral part of this Agreement.  All references to
instruments, documents, Contracts and agreements are references to such
instruments, documents, Contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified.  The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.  Whenever
Southcross has an obligation under the Basic Documents, the expense of complying
with that obligation shall be an expense of Southcross unless otherwise
specified.  Any reference in this Agreement to $ shall mean U.S. dollars. 
Whenever any determination, consent or approval is to be made or given by the
Purchaser, such action shall be in the Purchaser’s sole discretion, unless
otherwise specified in this Agreement.  If any provision in the Basic Documents
is held to be illegal, invalid, not binding or unenforceable, (i) such provision
shall be fully severable and the Basic Documents shall be construed and enforced
as if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect and (ii) the parties hereto shall negotiate in
good faith to modify the Basic Documents so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
the Basic Documents, the date that is the reference date in calculating such
period shall be excluded.  If the last day of such period is a non-Business Day,
the period in question shall end on the next succeeding Business Day.  Any words
imparting the singular number only shall include the plural and vice versa.  The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such

 

20

--------------------------------------------------------------------------------


 

words appear unless the context otherwise requires.  The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.

 

Section 7.03          Survival of Provisions.  The representations and
warranties set forth in Sections 3.01, 3.02, 3.04, 3.06, 3.22, 4.01, 4.02, 4.04
and 4.05 hereunder shall survive the execution and delivery of this Agreement
indefinitely, the representations and warranties set forth in Sections 3.17
shall survive for a period of thirty (30) days following the applicable statute
of limitations regardless of any investigation made by or on behalf of
Southcross or the Purchaser, and the other representations and warranties set
forth herein shall survive for a period of twelve (12) months following the date
hereof regardless of any investigation made by or on behalf of Southcross or the
Purchaser.  The covenants made in this Agreement or any other Basic Document
shall survive the Initial Closing and the Follow-On Closing and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor and repayment, conversion or repurchase thereof. 
Regardless of any purported general termination of this Agreement, the
provisions of Article VI and all indemnification rights and obligations of
Southcross and the Purchaser thereunder, and this Article VII shall remain
operative and in full force and effect as between Southcross and the Purchaser,
unless Southcross and the Purchaser execute a writing that expressly (with
specific references to the applicable Section or subsection of this Agreement)
terminates such rights and obligations as between Southcross and the Purchaser.

 

Section 7.04          No Waiver; Modifications in Writing.

 

(a)           Delay.  No failure or delay on the part of any party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to a party at law or in equity
or otherwise.

 

(b)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement or any other Basic Document (except in the case of the Southcross
Partnership Agreement for amendments adopted pursuant to Section 13.1 thereof)
shall be effective unless signed by each of the parties hereto or thereto
affected by such amendment, waiver, consent, modification or termination.  Any
amendment, supplement or modification of or to any provision of this Agreement
or any other Basic Document, any waiver of any provision of this Agreement or
any other Basic Document and any consent to any departure by Southcross from the
terms of any provision of this Agreement or any other Basic Document shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Agreement,
no notice to or demand on Southcross in any case shall entitle Southcross to any
other or further notice or demand in similar or other circumstances.  Any
investigation by or on behalf of any party shall not be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.

 

21

--------------------------------------------------------------------------------


 

Section 7.05          Binding Effect; Assignment.

 

(a)           Binding Effect.  This Agreement shall be binding upon Southcross,
the Purchaser and their respective successors and permitted assigns.  Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

(b)           Assignment of Rights.  The Purchaser’s rights and obligations
hereunder (including the right to seek indemnification) may be transferred or
assigned in whole or in part by the Purchaser to any Affiliate of the Purchaser
without the consent of Southcross.  Upon any such permitted transfer or
assignment, references in this Agreement to the Purchaser (as they apply to the
transferor or assignor, as the case may be) shall thereafter apply to such
transferee or assignee of the Purchaser unless the context otherwise requires. 
Without the written consent of Southcross, which consent shall not be
unreasonably withheld, no portion of the rights and obligations of the Purchaser
under this Agreement may be assigned or transferred by the Purchaser or such a
transferee of Purchased Units to a Person that is not an Affiliate of the
Purchaser.  No portion of the rights and obligations of Southcross under this
Agreement may be transferred or assigned without the prior written consent of
the Purchaser, which consent shall not be unreasonably withheld.

 

Section 7.06          Communications.  All notices and demands provided for
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, registered or certified mail, return receipt requested, regular mail,
facsimile or air courier guaranteeing overnight delivery to the following
addresses:

 

(a)           If to the Purchaser:

 

Southcross Energy LLC

1700 Pacific Avenue, Suite 2900

Dallas, Texas 75201

Attention:  David W. Biegler

Facsimile:  (214) 979-3710

E-mail: biegler@southcrossenergy.com

 

with a copy to:

 

Charlesbank Equity Fund VI, Limited Partnership

200 Clarendon Street, 54th Floor

Boston, Massachusetts 02116

Attention:  Jon Biotti

Tami E. Nason

Facsimile:  (617) 619-5402

E-mail:  jbiotti@charlesbank.com and tnason@charlesbank.com

 

22

--------------------------------------------------------------------------------


 

If to Southcross:

 

Southcross Energy Partners, L.P.

1700 Pacific Avenue, Suite 2900

Dallas, Texas 75201

Attention:  David W. Biegler

Facsimile:  (214) 979-3710

E-mail: biegler@southcrossenergy.com

 

with a copy to:

 

Latham & Watkins LLP

811 Main Street, 37th Floor

Houston, Texas 77002

Attention:  Ryan J. Maierson

Facsimile:  (713) 546-5401

E- mail:  ryan.maierson@lw.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street

Houston, Texas 77002

Attention:  John Goodgame

Facsimile:  (713) 236-0822

E- mail:  jgoodgame@akingump.com

 

or to such other address as Southcross or the Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given:  (i) at the time delivered by hand, if personally delivered; (ii) when
notice is sent to the sender that the recipient has read the message, if sent by
electronic mail; (iii) upon actual receipt if sent by registered or certified
mail, return receipt requested, or regular mail, if mailed; (iv) when receipt is
acknowledged, if sent by facsimile; and (v) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

 

Section 7.07          Removal of Legend.

 

(a)           The Purchaser may request Southcross to remove the legend set
forth in Section 4.05(e) from the certificates evidencing the Purchased Units by
submitting to Southcross such certificates, together with an opinion of counsel
to the effect that such legend is no longer required under the Securities Act or
applicable state laws as the case may be, as Southcross may request; provided,
that, no opinion of counsel shall be required if the Purchaser is effecting a
sale of Purchased Units pursuant to Rule 144 under the Securities Act (and the
Purchaser delivers a Rule 144 Representation Letter to Southcross) or the
Conversion Units have been registered under the Securities Act pursuant to an
effective registration statement.  Southcross shall cooperate with the Purchaser
to effect removal of such legend.  Subject to the provisions of the

 

23

--------------------------------------------------------------------------------


 

Southcross Partnership Agreement, the legend described in Section 4.05(e) shall
be removed and Southcross shall issue a certificate without such legend to the
holder of Purchased Units upon which it is stamped, if, unless otherwise
required by state securities Laws, (i) such Purchased Units are sold pursuant to
an effective registration statement, (ii) in connection with a sale, assignment
or other transfer, such holder provides Southcross with an opinion of a law firm
reasonably acceptable to Southcross, in a generally acceptable form, to the
effect that such sale, assignment or transfer of such Purchased Units may be
made without registration under the applicable requirements of the Securities
Act, or (iii) in connection with a sale, assignment of or other transfer of such
Purchased Units, such holder provides Southcross with a representation letter
that such Purchased Units will be sold, assigned or transferred pursuant to
Rule 144 under the Securities Act.  Southcross shall bear all direct costs and
expenses associated with the removal of a legend pursuant to this Section 7.07;
provided, that the Purchaser shall be responsible for all legal fees and
expenses of counsel incurred by the Purchaser with respect to matters addressed
in this Section 7.07.

 

(b)           Certificates evidencing Conversion Units shall not contain any
legend (including the legend set forth in Section 4.05(e)), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act and the Purchaser delivers to Southcross a representation
letter agreeing that such Conversion Units will be sold under such effective
registration statement, (ii) following any sale of such Conversion Units
pursuant to Rule 144, or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).

 

Section 7.08          No Third Party Beneficiaries. Except as provided in
Section 6.01 and Section 6.02, nothing in this Agreement shall provide any
benefit to any third Person or entitle any third Person to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties that
this Agreement shall otherwise not be construed as a third Person beneficiary
contract.

 

Section 7.09          Entire Agreement.  This Agreement, the other Basic
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein. 
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or the other Basic Documents with respect
to the rights granted by Southcross or any of its Affiliates or the Purchaser or
any of its Affiliates set forth herein or therein.  This Agreement, the other
Basic Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 7.10          Governing Law; Submission to Jurisdiction.  This
Agreement, and all claims or causes of action (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the laws of the State of Delaware without regard to
principles of conflicts of laws.  Any action against any party relating to the
foregoing shall be brought in any federal or

 

24

--------------------------------------------------------------------------------


 

state court of competent jurisdiction located within the State of Delaware, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection that they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

Section 7.11          Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 7.12          Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.

 

[Remainder of Page Left Intentionally Blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

SOUTHCROSS ENERGY PARTNERS, L.P.

 

 

 

 

 

 

 

By:

Southcross Energy Partners GP, LLC, its

 

 

general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SOUTHCROSS ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Southcross Entities

 

Name

 

Jurisdiction in
which
registered

 

Jurisdiction(s) in which
qualified

 

 

 

 

 

Southcross Energy Partners GP, LLC

 

Delaware

 

Texas

 

 

 

 

 

Southcross Energy Operating, LLC

 

Delaware

 

Texas

 

 

 

 

 

Southcross Energy Partners, L.P.

 

Delaware

 

Texas

 

 

 

 

 

Southcross Energy GP LLC

 

Delaware

 

Alabama
Mississippi
Texas

 

 

 

 

 

Southcross Energy LP LLC

 

Delaware

 

N/A

 

 

 

 

 

Southcross Delta Pipeline LLC

 

Delaware

 

Mississippi

 

 

 

 

 

Southcross Processing LLC

 

Delaware

 

Texas

 

 

 

 

 

Southcross Mississippi Pipeline, L.P.

 

Delaware

 

Mississippi

 

 

 

 

 

Southcross Mississippi Gathering, L.P.

 

Delaware

 

Mississippi

 

 

 

 

 

Southcross Mississippi Industrial Gas Sales, L.P.

 

Delaware

 

Mississippi

 

 

 

 

 

Southcross Alabama Gathering System, L.P.

 

Delaware

 

Alabama

 

 

 

 

 

Southcross Alabama Pipeline LLC

 

Delaware

 

Alabama

 

 

 

 

 

Southcross Midstream Services, L.P.

 

Delaware

 

Mississippi

 

 

 

 

 

Southcross CCNG Gathering Ltd.

 

Texas

 

N/A

 

 

 

 

 

Southcross CCNG Transmission Ltd.

 

Texas

 

N/A

 

 

 

 

 

Southcross Gulf Coast Transmission Ltd.

 

Texas

 

N/A

 

 

 

 

 

Southcross Marketing Company Ltd.

 

Texas

 

Mississippi

 

 

 

 

 

Southcross NGL Pipeline Ltd.

 

Texas

 

N/A

 

 

 

 

 

Southcross Gathering Ltd.

 

Texas

 

N/A

 

--------------------------------------------------------------------------------
